            Case 2:21-cv-01317-JMY Document 19 Filed 06/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
MIGUEL CAMPANO,                                :
                                               :
                Plaintiff                      :       Case No. 21-cv-01317-JMY
                                               :
       v.                                      :
                                               :
THE KITCHENS INC.,                             :
d/b/a FORKABLE, ET AL.,                        :
                                               :
                Defendants                     :
                                              ORDER
       AND NOW, this 17th day of June, 2021, upon consideration of the Motion to Compel

Arbitration and Stay Proceedings filed by the Defendants (ECF No. 6), and all documents filed

in support thereof and in opposition thereto, and for the reasons set forth in the Memorandum

filed by this Court, it is hereby ORDERED that:

       (1)      The Motion to Compel Arbitration and Stay Proceedings (ECF No. 6) is

                GRANTED;

       (2)      This case is STAYED until further order of the Court and shall be placed in

                CIVIL SUSPENSE pending final decision in arbitration;

       (3)      Counsel shall file a joint status report within six (6) months of the date that this

                Order is entered on the docket and shall update the Court every six (6) months

                thereafter; and

       (4)      Counsel shall file a joint status report upon completion of any arbitration

                proceedings to advise whether any further action by the Court is necessary.


IT IS SO ORDERED.                                              BY THE COURT:

                                                               /s/ John Milton Younge

                                                               Judge John Milton Younge

                                                   1
